Filed by Cooper Industries plc pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-6(b) under the Securities Exchange Act of 1934 Subject Company: Cooper Industries plc; Eaton Corporation Filer’s SEC File No.: 1-31330 Date: October 11, 2012 THIS DOCUMENT IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION. If you are in any doubt about the action you should take, you are recommended immediately to seek your own personal financial advice from your stockbroker, bank manager, solicitor, accountant or other independent financial adviser. This document should be read in conjunction with the joint proxy statement/prospectus dated 14 September 2012 (the “Joint Proxy Statement/Prospectus”) setting out, amongst other things, the terms of the scheme of arrangement (the “Scheme”) pursuant to which Eaton Corporation (through the formation of a new holding company incorporated in Ireland) will acquire Cooper Industries plc. If you have any questions on this document, you should contact Terrance V. Helz at Cooper Industries plc at 713-209-8408. PROPOSAL TO EQUITY AWARD HOLDERS UNDER THE Cooper Industries plc 2011 Omnibus Incentive Compensation Plan, Cooper Industries plc Amended and Restated Stock Incentive Plan, Amended and Restated Cooper Industries plc Directors’ Stock Plan and Cooper Industries plc Amended and Restated Directors’ Retainer Fee Stock Plan in connection with the scheme oF arrangement in respect of the proposed acquisition of COOPER INDUSTRIES PLC by a company to be re-registered as EATON CORPORATION PLC The Morgan Stanley, Citi Global Markets Inc. and Goldman Sachs & Co. opinions which are annexed to the Joint Proxy Statement/Prospectus do not constitute recommendations as to how holders of awards in respect of ordinary shares of Cooper Industries plc (“Cooper”) may decide to act with respect to the equity awards held by them and nor do they express an opinion as to what the value of Eaton Corporation plc (“New Eaton”) shares will be when issued or the price at which New Eaton shares will trade at any time. The directors of Eaton Corporation (“Eaton”) accept responsibility for the information contained in this document, other than that relating to Cooper, its Associates and the directors of Cooper and members of their immediate families, related trusts and persons connected with them. To the best of the knowledge and belief of the directors of Eaton (who have taken all reasonable care to ensure such is the case), the information contained in this document for which they accept responsibility is in accordance with the facts and does not omit anything likely to affect the import of such information. The directors of Cooper accept responsibility for the information contained in this document relating to Cooper and its Associates and the directors of Cooper and members of their immediate families, related trusts and persons connected with them. To the best of the knowledge and belief of the directors of Cooper (who have taken all reasonable care to ensure such is the case), the information contained in this document for which they accept responsibility is in accordance with the facts and does not omit anything likely to affect the import of such information. This document is not intended to and does not constitute an offer to sell or the solicitation of an offer to subscribe for or buy or an invitation to purchase or subscribe for any securities or the solicitation of any vote or approval in any jurisdiction pursuant to the Scheme or otherwise, nor shall there be any sale, issuance or transfer of securities in any jurisdiction in contravention of applicable law. No offer of securities shall be made except by means of a prospectus meeting the requirements of Section 10 of the Securities Act of 1933, as amended. The distribution of this document in or into certain jurisdictions may be restricted by the laws of those jurisdictions. Accordingly, copies of this document and all other documents relating to the Scheme are not being, and must not be, mailed or otherwise forwarded, distributed or sent in, into or from any restricted jurisdiction. Persons receiving such documents (including, without limitation, nominees, trustees and custodians) should observe these restrictions. Failure to do so may constitute a violation of the securities laws of any such jurisdiction. Morgan Stanley and Citi are acting for Eaton and no one else in connection with the transaction and will not be responsible to anyone other than Eaton for providing the protections afforded to clients of Morgan Stanley or Citi or for providing advice in relation to the transaction, the contents of this communication or any transaction or arrangement referred to herein. Goldman Sachs is acting exclusively for Cooper and no one else in connection with the transaction and will not be responsible to anyone other than Cooper for providing the protections afforded to clients of Goldman Sachs or for providing advice in relation to the transaction, the contents of this communication or any transaction or arrangement referred to herein. Important Additional Information Has Been and Will be Filed with the SEC A registration statement on Form S-4 has been filed with the SEC, which includes the Joint Proxy Statement of Eaton and Cooper that also constitutes a Prospectus of New Eaton. The registration statement was declared effective on September 7, 2012. Eaton and Cooper have commenced sending to their respective shareholders (and to Cooper equity award holders for information only) the definitive Joint Proxy Statement/Prospectus (including the Scheme) in connection with the transaction. Investors and shareholders are urged to read the definitive Joint Proxy Statement/Prospectus (including the Scheme) and other relevant documents filed or to be filed with the SEC carefully because they contain or will contain important information about Eaton, Cooper, New Eaton, the transaction and related matters.
